November 6, 2009 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn:Susan Block Chanda DeLong Re: Così, Inc. Registration Statement on Form S-3 Filed September 30, 2009 File No. 333-162233 Form 10-K for Fiscal Year ended December 29, Filed March 16, 2009 File No. 000-50052 Definitive Proxy Statement on Form 14A Filed April 28, 2009 File No. 000-50052 Ladies and Gentlemen: On behalf of our client, Cosi, Inc. (“Cosi” or the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated
